      Case 4:19-cv-00444-BSM-JTR Document 15 Filed 07/20/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JOE BERNARD NOWELL, JR.                                                     PLAINTIFF

v.                         Case No. 4:19-cv-00444 BSM

GARY STEWART, Doctor,
Faulkner County Detention Center, et al.                                 DEFENDANTS

                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge J. Thomas Ray [Doc. No. 14] has been received. After carefully reviewing the record,

the RD is adopted. Nowell may proceed with his section 1983 inadequate medical care and

state law malpractice claims against Dr. Gary Stewart, nurse Monte Munyan, and Corporal

L. Phillips. Nowell’s complaint, addendum, and amended complaint [Doc. Nos. 2, 3, 9] shall

be served on those defendants.

      Nowell’s claims against Faulkner County Detention Center are dismissed with

prejudice. Nowell’s claim against Phillips, regarding the March 25, 2019 slip and fall is

dismissed without prejudice. An in forma pauperis appeal would not be taken in good faith.

      IT IS SO ORDERED this 20th day of July, 2020.




                                                  UNITED STATES DISTRICT JUDGE
